Exhibit 10.24

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into on this 23rd
day of October 2017, by and between Intec Pharma Inc. (the “Company”), a
subsidiary of Intec Pharma Ltd., an Israeli corporation, (“Intec”), and Walt
Addison Linscott, Esq. (hereinafter, the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to hire the Executive in an executive capacity and
to compensate him for such employment; and

 

WHEREAS, the Executive is willing to be employed by the Company upon the terms
and subject to the conditions contained in this Agreement.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the adequacy and receipt
of which are hereby acknowledged, the parties agree as follows:

 

1. Definitions. When used in this Agreement, the following terms shall have the
following meanings:

 

(a) “Accrued Obligations” means:

 

(i) all accrued but unpaid Base Salary through the end of the Term of
Employment;

 

(ii) any unpaid or unreimbursed expenses incurred in accordance with Company
policy, including amounts due under Section 5(a) hereof, to the extent incurred
during the Term of Employment;

 

(iii) any accrued but unpaid benefits provided under the Company’s employee
benefit plans, subject to and in accordance with the tenns of those plans;

 

(iv) any unpaid Bonus in respect to any completed fiscal year that has ended on
or prior to the end of the Term of Employment;

 

(v) rights to indemnification by virtue of the Executive’s position as an
officer or director of the Company and Intec or their subsidiaries and the
benefits under any directors’ and officers’ liability insurance policy
maintained by the Company or Intec, in accordance with its terms thereof; and

 



(vi) payments for any accrued but unused vacation or other paid time off.

 

(b) “Affiliate” means any entity that controls, is controlled by, or is
undercommon control with, either member of the Intec Group.

 

(c) “Base Salary” means the salary provided for in Section 4(a) hereof or any
increased salary granted to Executive pursuant to Section 4(a) hereof.

 



 

 

 

(d) “Board” means the Board of Directors of Intec.

 

(e) “Bonus” means any bonus payable to the Executive pursuant to Section 4(b)
hereof.

 

(f) “Cause” means:

 

(i) willful misconduct or gross negligence in the performance of Executive’s
duties, a material violation of any of the provisions of this Agreement, or a
willful continued failure by the Executive to carry out the reasonable and
lawful directions of the Board, provided that the Company has provided notice to
the Executive of such willful misconduct or gross negligence or material
violation or willful continued failure, and the Executive has failed to cure the
foregoing within thirty (30) days of receipt of such notice.

 

(ii) a finding by a court of law or arbitrator of unlawful harassment of any
employees of the Intec Group or any Affiliate;

 

(iii) knowingly and on Executive’s own initiative causing or permitting to occur
a violation of any law or regulation which subjects or may reasonably be
expected to subject the Intec Group or any of its Affiliates to material
liability;

 

(iv) a conviction of the Executive, or a plea of nolo contendere, to a felony
involving moral turpitude; or

 

(v) fraud, embezzlement, theft or dishonesty of a material nature by the
Executive against a member of the Intec Group or any Affiliate, or a willful
material violation by the Executive of a policy or procedure of a member of the
Intec Group or any Affiliate, resulting, in any case, in material economic harm
to either member of the Intec Group or any Affiliate.

 

For purposes of this Section 1(f), no act, or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith or without reasonable belief that the Executive’s
act, or failure to act, was in the best interest of the Company.

 

(g) “Change in Control means (i) (A) a sale of all or substantially all of the

assets of the Company or Intec; or (B) a sale (including an exchange) of all or
substantially all of the shares of the capital stock of the Company or Intec, in
either case to any person or entity that is not an Affiliate of the Intec Group,
or a shareholder thereof, immediately prior to such transaction or transactions;
or (ii) a merger, consolidation or like transaction of the Company or Intec into
another corporation in which the holders of the outstanding share capital of the
Company or Intec immediately before such consolidation or merger do not,
immediately after such consolidation or merger, retain either (x) stock
representing a majority of the voting power of the surviving entity, or (y)
stock representing a majority of the voting power of an entity that wholly owns,
directly or indirectly, the surviving entity; provided, however, that such sale,
transfer or other event results in a “change in control” within the meaning of
Section 409A of the Code.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended.

 

(i) “Competitive Activity” means services or activity in material competition
with the Intec Group in any of the States within the United States, or countries
within the world, in which the Intec Group or any of its Affiliates conducts a
significant level of business in which the Intec Group or any of its Affiliates
engaged while the Executive was employed by the Company

 



2

 

 

(j) “Confidential Information” means all trade secrets and information about the
Intec Group or any of its Affiliates or its business, disclosed to the Executive
or known by the Executive as a consequence of, or through the unique position of
his employment with, the Company (including information conceived, originated,
discovered or developed by the Executive and information acquired by the Intec
Group or any of its Affiliates from others) prior to or after the date hereof,
and not generally or publicly known (other than as a result of unauthorized
disclosure by the Executive). Confidential Information includes, but is not
limited to, inventions, ideas, designs, computer programs, circuits, schematics,
formulas, algorithms, trade secrets, works of authorship, mask works,
developmental or experimental work, processes, techniques, improvements, methods
of manufacturing, know-how, data, financial information and forecasts, product
plans, marketing plans and strategies, price lists, customer lists and
contractual obligations and terms thereof, data, documentation and other
information, in whatever form disclosed, relating to the Intec Group or any
Affiliates, including, but not limited to, financial statements, financial
projections, business plans, listings and contractual obligations and terms
thereof, components of intellectual property, unique designs, methods of
manufacturing or other technology of the Intec Group or any Affiliate.

 

(k) “Disability” means the Executive’s inability, or failure, to perform the
essential functions of his position, with or without reasonable accommodation,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months.

 

(l) “Expiration Date” means the date on which the Term of Employment shall
expire.

 

(m) “Good Reason” means

 

(i) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
2(b) of this Agreement, or any other action by the Company that results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

 

(ii) any material failure by the Company to comply with any of the provisions of
Section 4 or Section 5 of this Agreement, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive, and
other than a reduction of compensation as part of an across-the-board reduction
in all salaries for employees of the Intec Group; or

 

(iii) the Company’s requiring the Executive to be based at any office or
location outside of thirty-five (35) miles from Atlanta, Georgia except for
travel reasonably required in the performance of the Executive’s
responsibilities.

 

(n) “Intec Group” means the Company and Intec.

 

(0) “Ordinary Shares” means the ordinary shares of Intec.

 

(p) “Restricted Period” shall be the Term of Employment and the six (6) month
period immediately following termination of the Term of Employment.

 



3

 

 

(q) “Severance Amount” shall mean an amount equal to the sum of (i) 25% of the
Executive’s annual Base Salary as in effect immediately prior to the Termination
Date; and (ii) an amount equal to the Executive’s cost of continued health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
under the Company’s group health plan (or the monthly payment provided under
Section 5(b), as applicable) for three (3) months.

 

(r) “Severance Term” means the three (3) month period following the date on
which the Term of Employment ends.

 

(s) “Term of Employment” means the period during which the Executive shall be
employed by the Company pursuant to the terms of this Agreement.

 

(t) “Termination Date” means the date on which the Term of Employment ends.

 

2. Employment

 

(a) Employment and Term. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Intec Group during the Term of
Employment on the terms and conditions set forth herein. The Executive’s
principal place of employment shall be in Atlanta, Georgia except for such
travel that may be necessary to fulfill his responsibilities.

 

(b) Duties of Executive. During the Term of Employment, the Executive shall be
employed and serve as the Chief Administrative Officer of the Company, and shall
have such duties typically associated with such title, including, without
limitation supervising operations and management of the Company and its
Affiliates and, in addition, consistent with Executive’s license to practice
law, the provision of legal advice to the Company. The Executive shall
faithfully and diligently perform all services as may be assigned to him by the
Chief Executive Officer (the “CEO”) of the Company or the Board, and shall
exercise such power and authority as may from time to time be delegated to him
by the CEO or the Board. The Executive shall not engage in any other business or
occupation during the Term of Employment, including, without limitation, any
activity that (i) conflicts with the interests of the Intec Group or its
Affiliates, (ii) interferes with the proper and efficient performance of his
duties for the Company, or (iii) interferes with the exercise of his judgment in
the Intec Group’s best interests.

 

3. Term.

 

The Term of Employment under this Agreement, and the employment of the Executive
hereunder, shall commence on the date hereof until terminated in accordance with
Section 6 hereof.

 

4. Compensation.

 

(a) Base Salary. The Executive shall receive a Base Salary at the annual rate of
$300,000 during the Term of Employment, with such Base Salary payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes. As an exempt employee, the Executive
will be expected to work additional hours as required by the nature of his
position and will not receive any overtime pay. The Executive’s Base Salary will
be reviewed annually in accordance with the established procedures of the
Company.

 



4

 

 

(b) Bonuses. Upon signing of this Agreement by the Executive and the Company,
the Executive shall be granted a signing bonus of $75,000, subject to applicable
tax withholdings. For each calendar year beginning on or after January 1, 2018,
during which Term of Employment continues through December 31st, the Executive
shall be eligible to receive a Bonus of up to 50% of Base Salary, subject to the
achievement of certain goals to be set by the Board after consultation with the
Executive. Any Bonus under this Section 4(b) shall be payable, subject to
applicable tax withholdings, as soon as administratively feasible, but in no
event later than March 15 after the calendar year in which the Bonus was earned.
The annual bonus opportunity shall also be reviewed annually in accordance with
the compensation policies of the Company.

 

5. Expense Reimbursement and Other Benefits.

 

(a) Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive during the Term of Employment in the
course of and pursuant to the business of the Company. The Executive shall
account to the Company in writing for all expenses for which reimbursement is
sought and shall supply to the Company copies of all relevant invoices, receipts
or other evidence reasonably requested by the Company.

 

(b) Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its personnel, including savings, pension, profit-sharing and
deferred compensation plans, subject to the general eligibility and
participation provisions set forth in such plans. Notwithstanding the foregoing,
for each month during the Term of Employment in which the Company has not
established a group health plan pursuant to which the Executive shall be
eligible to receive medical benefits, the Company shall pay the Executive with a
taxable cash payment equal to $4,000, payable on the first payroll date of each
such month, subject to the Term of Employment under this Agreement, and the
employment of the Executive hereunder, continuing on and through such payment
date.

 

(c) Stock Options. Subject to the Term of Employment under this Agreement, and
the employment of the Executive hereunder, continuing on and through the
applicable grant date, the Company shall grant to the Executive options to
purchase up to 200,000 shares of Intec’s Ordinary Shares (the “Stock Options”),
140,000 of which shall be granted, subject to the approval of Intec’s
shareholders of available pool under Intec’s equity plan, in each case at a per
share exercise price equal to the average closing sale price of Intec’s Ordinary
Shares on NASDAQ Capital Market over the 30 trading day period immediately
preceding the date of approval by the Board, or the fair market value (as
determined in accordance with Section 409A of the Code) of an Ordinary Share of
Intec on that date, whichever amount is greater. Subject to the Term of
Employment under this Agreement, and the employment of the Executive hereunder,
continuing on and through each vesting date (except as provided in Section 6
below), the Stock Options will vest over three (3) years according to the
following schedule: 33% of the Stock Options shall vest and become exercisable
on the first anniversary of the grant date, and the remaining portion of the
Stock Options shall vest and become exercisable in eight equal quarterly
installments thereafter. The Stock Options shall be subject to a ten (10) year
expiration from the applicable grant date, and such other terms and conditions
set forth in the stock option agreement and the provisions of Intec’s equity
plan pursuant to which the Stock Options grant is being made. In the event of
(i) a Change in Control or (ii) the entry into a “Material Agreement” (as shall
be defined by the compensation committee of the Board and the Board) any Stock
Options that have not previously vested shall become vested and exercisable
immediately prior to such event. The Executive shall also be eligible for
additional share option grants, or any other equity or equity related
compensation plan or arrangement that may be made available to senior
executives, in each case, at the discretion of the Board.

 



5

 

 

(d) Other Benefits. The Executive shall be entitled to (i) paid holidays as
generally provided by Intec to its personnel, and (ii) foiu4) ־) weeks of paid
vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine, and provided
that such vacation time shall not adversely affect in any mateiial way the
Executive’s performance of his duties required to be rendered by the Executive
under this Agreement. Any vacation time accrued but not taken by the Executive
during any calendar year may not be earned forward into any succeeding calendar
year. The Executive shall receive such additional benefits, if any, as the Board
shall from time to time determine.

 

(f) Israeli Taxes. To the extent any component of the Executive’s compensation
under this Agreement shall be subject to withholdings, taxes or other
govemmentally imposed taxes or tariffs under Israeli law (“Israeli Taxes”), the
Company shall pay directly to the tax counsel or other expert tax advisor(s)
engaged by either the Company or Intec (with the Executive’s approval, which
shall not be unreasonably withheld) any fees, expenses or other costs incurred
in order to provide counsel, advice and representation on the Executive’s behalf
with regard to liability for any such Israeli Taxes. If the Executive is subject
to any inquiry (including, without limitation, an audit, examination or
investigation) by an agent or agency of the Israeli government, the Company
shall pay directly to the auditor(s), accountant(s), attorney(s) or other
person(s) engaged by either the Company or Intec (with the Executive’s approval,
which shall not be unreasonably withheld) any fees, expenses or other costs
incurred that relate to any such inquiry.

 

6. Termination.

 

(a) General. The Term of Employment shall terminate upon the earliest to occur
of (i) the Executive’s death, (ii) a termination by the Company (in accordance
with all applicable law, including, without limitation, the Americans with
Disabilities Act) or the Executive by reason of the Executive’s Disability,
(iii) a termination by the Company with or without Cause, or (iv) a termination
by the Executive with or without Good Reason. Upon any termination of the
Executive’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by the Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions the Executive holds with the Company or any of its
Affiliates.

 

(b) Termination By Company for Cause. The Company shall at all times have the
right, upon written notice to the Executive, to terminate the Term of Employment
for Cause with an immediate effect (subject to the cure period, if applicable,
as provided herein in this Section 6(b)). In no event shall a termination of the
Executive’s employment for Cause occur unless the Company gives written notice
to the Executive in accordance with this Agreement stating with reasonable
specificity the events or actions that constitute Cause and providing the
Executive with an opportunity to cure (if curable) within a reasonable period of
time, and if not cured within such period, the Executive’s termination shall be
effective upon the date immediately following the expiration of such period.
Cause shall in no event be deemed to exist except upon a decision made by the
Board, at a meeting, duly called and noticed, to which the Executive (and the
Executive’s counsel) shall be invited upon proper notice. For purposes of this
Section 6(b), a reasonable, good faith determination of Cause by the Board
(based on all relevant facts and circumstances) shall be binding and conclusive
on all interested parties. In the event that the Term of Employment is
terminated by the Company for Cause, the Executive shall be entitled only to the
Accrued Obligations, payable as of the termination date of the Term of
Employment.

 



6

 

 

(c) Disability. Either the Company (in accordance with all applicable law,
including, without limitation, the Americans with Disabilities Act) or the
Executive shall have the option to terminate the Term of Employment, upon
written notice to the other party, at any time during which the Executive is
suffering from a Disability. In the event that the Term of Employment is
terminated due to the Executive’s Disability, the Executive shall be entitled to
(i) the Accrued Obligations, payable as of the termination date of the Term of
Employment, and (ii) vesting, immediately prior to such termination, in any
Stock Options that have not previously vested.

 

(d) Death. In the event that the Term of Employment is terminated due to the
Executive’s death, the Executive shall be entitled to (i) the Accrued
Obligations, payable as of the termination date of the Term of Employment, and
(ii) vesting, immediately prior to such termination, in any Stock Options that
have not previously vested.

 

(e) Termination Without Cause. The Company may terminate the Term of Employment
at any time without Cause, by written notice to the Executive not less than 30
days prior to the effective date of such termination. In the event that the Term
of Employment is terminated by the Company without Cause (other than due to the
Executive’s death or Disability) the Executive shall be entitled to (i) the
Accrued Obligations, payable as of the termination date of the Term of
Employment, and (ii) the Severance Amount, payable in equal monthly installments
during the Severance Term.

 

(f) Termination by Executive for Good Reason. The Executive may terminate the
Term of Employment for Good Reason by providing the Company thirty (30) days’
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within sixty (60) days of the occurrence of such event. During
such thirty (30) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, the Executive’s termination shall
be effective upon the date immediately following the expiration of the thirty
(30) day notice period, and the Executive shall be entitled to the same payments
and benefits as provided in Section 6(e) above for a termination without Cause.

 

(g) Termination by Executive Without Good Reason. The Executive may terminate
his employment without Good Reason by providing the Company ninety (90) days’
written notice of such termination. In the event of a termination of employment
by the Executive under this Section 6(g), the Executive shall be entitled only
to the Accrued Obligations, payable as of the termination date of the Term of
Employment. In the event of termination of the Executive’s employment under this
Section 6(g), the Company may, in its sole and absolute discretion, by written
notice of at least five (5) business days, accelerate such date of termination
and still have it treated as a termination without Good Reason.

 



7

 

 

(h) Change in Control of the Company. In the event of a Change in Control, any
Stock Options granted to the Executive that have not previously vested shall
become fully vested and exercisable immediately prior to such Change in Control,
pursuant to Section 5(d). If the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason during the one (1)
year period immediately following a Change in Control, then in lieu of any
amounts otherwise payable under Section 6(e) or 6(f) hereof, the Executive shall
be entitled to (i) the Accrued Obligations, payable as of the termination date
of the Term of Employment and (ii) a lump-sum payment equal to the Severance
Amount, payable on the first day after the general release of claims (as
described in Section 6(i), below) becomes irrevocable in accordance with the
provisions of such general release of claims.

 

(i) Release. Any payments or benefits due to Executive under this Section 6
(other than the Accrued Obligations) shall be conditioned upon the Executive’s
execution of a general release of claims substantially in the form attached
hereto as Exhibit A (subject to such modifications as the Company or the
Executive reasonably may request) that becomes irrevocable in accordance with
the provisions of such general release of claims. The vesting of the Stock
Options and payment of any amounts subject to the Executive’s release shall be
delayed until the first day after the date such release becomes irrevocable in
accordance with the provisions of such general release of claims (the “Payment
Commencement Date”), and any payments or benefits that are so delayed shall be
paid or made effective on the Payment Commencement Date.

 

(j) Section 280G Reductions.

 

(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or distributions pursuant to this
Agreement are hereinafter referred to as “Agreement Payments”) shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code. Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code. For
purposes of this Section 6(lc), present value shall be determined in accordance
with Section 280G(d)(4) of the Code.

 

(ii) All determinations required to be made under this Section 6(lc) shall be
made by Price Waterhouse Coopers, LLC (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within twenty (20) business days of the Company’s “change in control” determined
in accordance with Section 280G of the Code or such other time as is requested
by the Company and an opinion to the Executive that he has substantial authority
not to report any excise tax on his Federal income tax return with respect to
any Payments. Any such determination by the Accounting Firm shall be binding
upon the Company and the Executive. The Company shall elect which and how much
of the Payments shall be eliminated or reduced consistent with the requirements
of this Section 6(k) and shall notify the Executive promptly of such election.
If and to the extent necessary to avoid a violation of Section 409A, no amounts
payable under any “nonqualified deferred compensation plan” subject to Section
409A shall be reduced until after all other Payments have been reduced. Within
five business days thereafter, the Company shall pay to or distribute to or for
the benefit of the Executive such amounts as are then due to the Executive under
this Agreement. All fees and expenses of the Accounting Firm incurred in
connection with the determinations contemplated by this Section 6(k) shall be
borne by the Company.

 



8

 

 

(k) Cooperation. Following the Term of Employment, the Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any matter
relating to his position with the Intec Group, or his expertise or experience as
the Intec Group may reasonably request, including his attendance and truthful
testimony where deemed appropriate by the Intec Group, with respect to any
investigation or the Intec Group’s defense or prosecution of any existing or
future claims or litigations or other proceedings relating to matters in which
he was involved or potentially had knowledge by virtue of his employment with
the Company. In no event shall his cooperation materially interfere with his
services for a subsequent employer or other similar service recipient. To the
extent permitted by law, the Company agrees that (i) it shall promptly reimburse
the Executive for his reasonable and documented expenses in connection with his
rendering assistance and/or cooperation under this Section 6(1) upon his
presentation of documentation for such expenses and (ii) the Executive shall be
reasonably compensated for any continued material services as required under
this Section 6(1).

 

(l) Return of Company Property. Following the Termination Date, the

Executive or his personal representative shall return all Intec Group property
in his possession, including but not limited to all computer equipment (hardware
and software), telephones, facsimile machines, palm pilots and other
communication devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Intec Group, its
customers and clients or its prospective customers and clients (provided that
the Executive may retain a copy the addresses contained in his rolodex, palm
pilot, PDA or similar device).

 

(m) Compliance with Section 409A.

 

(i) General It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (’’Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Executive or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on the Executive and on the Company).

 



9

 

 

(ii) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.

 

(iii) 6 Month Delay for Specified Employees.

 

(A) If the Executive is a “specified employee”, then no payment or benefit that
is payable on account of the Executive’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six (6) months after the Executive’s “separation from service” (or, if earlier,
the date of the Executive’s death) if and to the extent that such payment or
benefit constitutes deferred compensation (or may be nonqualified deferred
compensation) under Section 409A and such deferral is required to comply with
the requirements of Section 409A. Any payment or benefit delayed by reason of
the prior sentence shall be paid out or provided in a single lump sum at the end
of such required delay period in order to catch up to the original payment
schedule.

 

(B) For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

 

(iv) No Acceleration of Payments. Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A,

 

(v) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 

(vi) Taxable Reimbursements and In-Kind Benefits.

 

(A) Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the last day of the taxable year of the Executive following the year
in which the expense was incurred.

 

(B) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive.

 

(C) The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.

 



10

 

 

(vii) Tax Gross-Ups, Payment of any tax reimbursements under this Agreement must
be made by no later than the end of the taxable year of the Executive following
the taxable year of the Executive in which the Executive remits the related
taxes.

 

(viii) No Guaranty of 409A Compliance. Notwithstanding the foregoing, the
Company does not make any representation to the Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties that the Executive
or any beneficiary of the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.

 

7. Restrictive Covenants.

 

(a) Non-competition. At all times during the Restricted Period, the Executive
shall not, directly or indirectly (whether as a principal, agent, partner,
employee, officer, investor, owner, consultant, board member, security holder,
creditor or otherwise), engage in any Competitive Activity, or have any direct
or indirect interest in any sole proprietorship, corporation, company,
partnership, association, venture or business or any other person or entity that
directly or indirectly (whether as a principal, agent, partner, employee,
officer, investor, owner, consultant, board member, security holder, creditor,
or otherwise) engages in a Competitive Activity; provided that the foregoing
shall not apply to the Executive’s ownership of Ordinary Shares of the Company
or the acquisition by the Executive, solely as an investment, of securities of
any issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, and that are listed or admitted for trading on any United
States national securities exchange or that are quoted on the Nasdaq Stock
Market, or any similar system or automated dissemination of quotations of
securities prices in common use, so long as the Executive does not control,
acquire a controlling interest in or become a member of a group which exercises
direct or indirect control of, more than five percent (5%) of any class of
capital stock of such corporation.

 

(b) Nonsolicitation of Employees and Certain Other Third Parties. At all times
during the Restricted Period, the Executive shall not, directly or indirectly,
for himself or for any other person, firm, corporation, partnership, association
or other entity (i) employ or attempt to employ or enter into any contractual
arrangement with any employee, consultant or independent contractor performing
services for the Intec Group, or any Affiliate, and/or (ii) call on, solicit, or
engage in business with, any of the actual or targeted prospective customers or
clients of the Intec Group or any Affiliate on behalf of any person or entity in
connection with any Competitive Activity, nor shall the Executive make known the
names and addresses of such actual or targeted prospective customers or clients,
or any information relating in any manner to the trade or business relationships
of the Intec Group or any Affiliates with such customers or clients, other than
in connection with the performance of the Executive’s duties under this
Agreement, and/or (iii) persuade or encourage or attempt to persuade or
encourage any persons or entities with whom the Intec Group or any Affiliate
does business or has some business relationship to cease doing business or to
terminate its business relationship with the Intec Group or any Affiliate or to
engage in any Competitive Activity on its own or with any competitor of the
Intec Group or any Affiliate.

 



11

 

 

(c) Confidential Information. The Executive shall not at any time divulge,
communicate, use to the detriment of the Intec Group or any Affiliate or for the
benefit of any other person or persons, or misuse in any way, any Confidential
Information pertaining to the business of the Intec Group or any Affiliate. Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Intec Group or any Affiliate (which shall
include, but not be limited to, information concerning the Intec Group’s or any
Affiliate’s financial condition, prospects, technology, customers, suppliers,
sources of leads and methods of doing business) shall be deemed a valuable,
special and unique asset of the Intec Group and Affiliates that is received by
the Executive in confidence and as a fiduciary, and the Executive shall remain a
fiduciary to the Intec Group and its Affiliates with respect to all of such
information. Notwithstanding the foregoing, nothing herein shall be deemed to
restrict the Executive from disclosing Confidential Information as required to
perform his duties under this Agreement or to the extent required by law or by a
court of law or regulatory process. If any person or authority makes a demand on
the Executive purporting to legally compel him to divulge any Confidential
Information, the Executive immediately shall give notice of the demand to the
Company so that the Company may first assess whether to challenge the demand
prior to the Executive’s divulging of such Confidential Information. The
Executive shall not divulge such Confidential Information until the Company
either has concluded not to challenge the demand, or has exhausted its
challenge, including appeals, if any. Upon request by the Company, the Executive
shall deliver promptly to the Company upon termination of his services for the
Intec Group, or at any time thereafter as the Company may request, all
memoranda, notes, records, reports, manuals, drawings, designs, computer files
in any media and other documents (and all copies thereof) containing such
Confidential Information.

 

(d) Owner ship of Developments. All processes, concepts, techniques, inventions
and works of authorship, including new contributions, improvements, formats,
packages, programs, systems, machines, compositions of matter manufactured,
developments, applications and discoveries, and all copyrights, patents, trade
secrets, or other intellectual property rights associated therewith conceived,
invented, made, developed or created by the Executive during the Term of
Employment either during the course of performing work for the Intec Group or
its Affiliates, or their clients, or which are related in any manner to the
business (commercial or experimental) of the Intec Group or its Affiliates or
their clients (collectively, the “Work Product”) shall belong exclusively to the
Intec Group and its Affiliates and shall, to the extent possible, be considered
a work made by the Executive for hire for the Intec Group and its Affiliates
within the meaning of Title 17 of the United States Code. To the extent the Work
Product may not be considered work made by the Executive for hire for the Intec
Group and its Affiliates, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive shall take
such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment. The Executive shall further: (i) promptly disclose the Work Product
to the Company; (ii) assign to the Company or its assignee, without additional
compensation, all patent or other rights to such Work Product for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv)give testimony in support of his inventions, all at the sole
cost and expense of the Company.

 

(e) Books and Records. All books, records, and accounts relating commercially or
professionally to the customers or clients of the Intec Group or its Affiliates,
whether prepared by the Executive or otherwise coming into the Executive’s
possession, shall be the exclusive property of the Intec Group and its
Affiliates and shall be returned immediately to the Company on termination of
the Executive’s employment hereunder or on the Company’s request at any time.

 



12

 

 

(f) Acknowledgment by Executive. The Executive acknowledges and confirms that
the restrictive covenants contained in this Section 7 (including without
limitation the length of the term of the provisions of this Section 7) are
reasonably necessary to protect the legitimate business interests of the Intec
Group and its Affiliates, are not unreasonable and are not the result of duress
or coercion of any kind. The Executive further acknowledges and confirms that
the compensation payable to the Executive under this Agreement is in
consideration for the duties and obligations of the Executive hereunder,
including the restrictive covenants contained in this Section 7, and that such
compensation is sufficient, fair and reasonable. The Executive acknowledges and
confirms that given the position the Executive holds within the Intec Group and
its Affiliates, the Company would not enter into this Agreement or otherwise
employ or continue the employment of the Executive unless the Executive agrees
to be bound by the restrictive covenants set forth in this Section 7. The
Executive expressly agrees that upon any breach or violation of the provisions
of this Section 7, the Intec Group shall be entitled, as a matter of right, in
addition to any other rights or remedies it may have, to (i) injunctive relief
in any court of competent jurisdiction as described in Section 7(i) hereof, and
(ii) such damages as are provided at law or in equity.

 

(g) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Section 7 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 7 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law.

 

(h) Extension of Time. If the Executive is in material violation of any
provision of this Section 7, then each time limitation set forth in this Section
7 shall be extended for a period of time equal to the period of time during
which such violation or violations occur.

 

(i) Injunction. It is recognized and hereby acknowledged by the parties hereto
that a material breach by the Executive of any of the covenants contained in
Section 7 of this Agreement may cause irreparable harm and damage to the Intec
Group, and its Affiliates, the monetary amount of which may be impossible to
ascertain. As a result, the Executive recognizes and hereby acknowledges that
the Intec Group and its Affiliates shall be entitled to an injunction from any
court of competent jurisdiction enjoining and restraining any violation of any
or all of the covenants contained in Section 7 of this Agreement by the
Executive or any of his agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may lawfully possess.

 

8. Representations and Warranties of Executive. The Executive represents and
warrants to the Company that:

 

(a) the Executive’s employment with the Company will not in any material way
conflict with or result in his breach of any agreement to which he is a party or
otherwise may be bound;

 

(b) the Executive has not violated, and in connection with his employment with
the Company will not violate, any non-solicitation, non-competition or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and

 



13

 

 

(c) in connection with the Executive’s employment with the Company, he will not
use any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.

 

9. Taxes. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.

 

10. Arbitration.

 

(a) Exclusive Remedy. The parties recognize that litigation in federal or state
courts or before federal or state administrative agencies of disputes arising
out of the Executive’s employment with the Company or out of this Agreement, or
the Executive’s termination of employment or termination of this Agreement, may
not be in the best interests of either the Executive or the Company, and may
result in unnecessary costs, delays, complexities, and uncertainty. The parties
agree that any dispute between the parties arising out of or relating to the
Executive’s employment, or to the negotiation, execution, performance or
termination of this Agreement or the Executive’s employment, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Employee Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment shall be resolved by
arbitration in the New York, New York area, in accordance with the National
Employment Arbitration Rules of the American Arbitration Association, as
modified by the provisions of this Section 10. Except as set forth below with
respect to Section 7 of this Agreement, the parties each further agree that the
arbitration provisions of this Agreement shall provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otheiwise expressly provided in this
Agreement. Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 10 shall not apply to any injunctions that may be
sought with respect to disputes arising out of or relating to Section 7 of this
Agreement. The parties acknowledge and agree that their obligations under this
arbitration agreement survive the expiration or termination of this Agreement
and continue after the termination of the employment relationship between the
Executive and the Company. By election of arbitration as the means for final
settlement of all claims, the parties hereby waive their respective rights to,
and agree not to, sue each other in any action in a Federal, State or local
court with respect to such claims, but may seek to enforce in court an
arbitration award rendered pursuant to this Agreement. The parties specifically
agree to waive their respective rights to a trial by jury, and further agree
that no demand, request or motion will be made for trial by jury.

 

(b) Arbitration Procedure and Arbitrator’s Authority. In the arbitration
proceeding, each party shall be entitled to engage in any type of discovery
permitted by the Federal Rules of Civil Procedure, to retain its own counsel, to
present evidence and cross- examine witnesses, to purchase a stenographic record
of the proceedings, and to submit post- hearing briefs. In reaching his/her
decision, the arbitrator shall have no authority to add to, detract from, or
otherwise modify any provision of this Agreement. The arbitrator shall submit
with the award a written opinion which shall include findings of fact and
conclusions of law. Judgment upon the award rendered by the arbitrator may be
entered in any court having competent jurisdiction.

 



14

 

 

(c) Effect of Arbitrator’s Decision; Arbitrator’s Fees. The decision of the
arbitrator shall be final and binding between the parties as to all claims which
were or could have been raised in connection with the dispute, to the full
extent permitted by law. In all cases in which applicable federal law precludes
a waiver of judicial remedies, the parties agree that the decision of the
arbitrator shall be a condition precedent to the institution or maintenance of
any legal, equitable, administrative, or other formal proceeding by the
Executive in connection with the dispute, and that the decision and opinion of
the arbitrator may be presented in any other forum on the merits of the dispute.
If the arbitrator finds that the Executive was terminated in violation of law or
this Agreement, the parties agree that the arbitrator acting hereunder shall be
empowered to provide the Executive with any remedy available should the matter
have been tried in a court, including equitable and/or legal remedies,
compensatory damages and back pay. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
shall be borne by the non-prevailing party.

 

11. Section 162(m) Limits. Notwithstanding any other provision of this Agreement
to the contrary, if and to the extent that any remuneration payable by the
Company to the Executive for any year would exceed the maximum amount of
remuneration that the Company may deduct for that year under Section 162(m),
payment of the portion of the remuneration for that year that would not be so
deductible under Section 162(m) shall, in the sole discretion of the Board, be
deferred and become payable at such time or times as the Board determines that
it first would be deductible by the Company under Section 162(m), with interest
at the ״short-term applicable rate” as such teim is defined in Section 1274(d)
of the Code. The limitation set forth under this Section 11 shall not apply with
respect to any amounts payable to the Executive pursuant to Section 6 hereof.

 

12. Assignment. The Company shall have the right to assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any
corporation or other entity with or into which the Company may hereafter merge
or consolidate or to which the Company may transfer all or substantially all of
its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder. The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder (other than by will or the laws of descent and distribution).

 

13. Governing Law. To the extent not preempted by federal law, this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to principles of conflict of laws.

 

14. Jurisdiction and Venue. The parties acknowledge that a substantial portion
of the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in New York, New York, and that, therefore, without
limiting the jurisdiction or venue of any other federal or state courts, each of
the parties irrevocably and unconditionally (i) agrees that any suit, action or
legal proceeding arising out of or relating to this Agreement which is expressly
permitted by the terms of this Agreement to be brought in a court of law, shall
be brought in the courts of record of the State of New York in Kings County or
the court of the United States, Second Circuit; (ii) consents to the
jurisdiction of each such court in any such suit, action or proceeding; (iii)
waives any objection which it or he may have to the laying of venue of any such
suit, action or proceeding in any of such courts; and (iv) agrees that service
of any court papers may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in such courts.

 



15

 

 

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.

 

16. Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of the Executive’s employment hereunder, including
without limitation, the Company’s obligations under Section 6 and the
Executive’s obligations under Section 7 above, and the expiration of the Term of
Employment, to the extent necessary to the intended preservation of such rights
and obligations.

 

17. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested, sent via email with receipt
acknowledgment or sent by confirmed facsimile transmission addressed as set
forth herein. Notices personally delivered, sent via email or by facsimile or
sent by overnight courier shall be deemed given on the date of delivery, and
notices mailed in accordance with the foregoing shall be deemed given upon the
earlier of receipt by the addressee, as evidenced by the return receipt thereof,
or three (3) days after deposit in the U.S. mail. Notice shall be sent (i) if to
the Company, addressed to 12 Hartom St., Har Hotzvim, Jerusalem, Israel;
Attention: Chief Financial Officer, and (ii) if to the Executive, to his address
as reflected on the payroll records of the Company, or to such other address as
either party shall request by notice to the other in accordance with this
provision.

 

18. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.

 

19. Right to Consult with Counsel; No Drafting Party. The Executive acknowledges
having read and considered all of the provisions of this Agreement carefully,
and having had the opportunity to consult with counsel of his own choosing, and,
given this, the Executive agrees that the obligations created hereby are not
unreasonable. The Executive acknowledges that he has had an opportunity to
negotiate any and all of these provisions and no 111 le of construction shall be
used that would interpret any provision in favor of or against a party on the
basis of who drafted the Agreement.

 

20. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.

 

21. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

 

22. Damages; Attorneys Fees. Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement. In the event that either party hereto
seeks to collect any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable costs and attorneys’
fees of the other.

 

23. Waiver of Jury Trial. The Executive hereby knowingly, voluntarily and ’
intentionally waives any right that the Executive may have to a trial by jury in
respect of any litigation based hereon, or arising out of, under or in
connection with this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing statements (whether verbal or written) or actions of any party
hereto.

 

24. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

25. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

26. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

 



16

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 



  COMPANY:         Intec Pharma Inc.         By: /s/ Jeffrey A. Meckler   Name: 
Jeffrey A. Meckler   Title: CEO         EXECUTIVE:         /s/ Walt Addison
Linscott   Walt Addison Linscott, Esq,      

 



17

 

 

EXHIBIT A
FORM OF RELEASE

 

GENERAL RELEASE OF CLAIMS

 

1. (“Executive”) for himself and his family, heirs, executors, administrators,
legal representatives and their respective successors and assigns, in exchange
for the consideration received pursuant to Section 6 (other than the Accrued
Obligations) of the Employment Agreement to which this release is attached as
Exhibit A (the “Employment Agreement״), does hereby release and forever
discharge Intec Pharma, Inc. (the “Company”), its subsidiaries, affiliated
companies, successors and assigns, and its current or former directors,
officers, employees, shareholders or agents in such capacities (collectively
with the Company, the “Released Parties’’) from any and all actions, causes of
action, suits, controversies, claims and demands whatsoever, for or by reason of
any matter, cause or thing whatsoever, whether known or unknown including, but
not limited to, all claims under any applicable laws arising under or in
connection with Executive’s employment or termination thereof, whether for tort,
breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment. Executive acknowledges
that the Company encouraged him to consult with an attorney of his choosing, and
through this General Release of Claims encourages him to consult with his
attorney with respect to possible claims under the Age Discrimination in
Employment Act (“ADEA”) and that he understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans. Without limiting the
generality of the release provided above, Executive expressly waives any and all
claims under ADEA that he may have as of the date hereof. Executive further
understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof. Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any rights to
receive any payments or benefits pursuant to Section 6 of the Employment
Agreement, (ii) any rights or claims that may arise as a result of events
occurring after the date this General Release of Claims is executed, (iii) any
indemnification rights Executive may have as a former officer or director of the
Company or its subsidiaries or affiliated companies, (iv) any claims for
benefits under any directors’ and officers’ liability policy maintained by the
Company or its subsidiaries or affiliated companies in accordance with the terms
of such policy, and (v) any rights as a holder of equity securities of the
Company.

 

2. Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however. Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA.

 



A-1

 

 

3. Executive hereby acknowledges that the Company has informed him that he has
up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

 

4. Executive acknowledges that this General Release of Claims will be governed
by and construed and enforced in accordance with the internal laws of the State
of New York applicable to contracts made and to be performed entirely within
such State.

 

5. Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

 

6. This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

7. Notwithstanding any of the foregoing provisions of this General Release of
Claims, in the event that the period within which the Executive had the right to
execute or revoke execution of this Release extends from one tax year of the
Executive to the subsequent tax year of the Executive, such execution or
revocation shall be deemed to be made in the subsequent tax year of the
Executive, in compliance with Section 409A of the Internal Revenue Code of 1986,
as amended.

 

October 23, 2017

 

 

A-2



 

 

